Citation Nr: 1438670	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  13-28 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, variously diagnosed as dorsal kyphosis and scoliosis with multilevel vertebral body compression fractures, and thoracolumbar degenerative disc/joint disease and, if so, whether the reopened claim may be granted.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1954 to March 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the August 2012 rating decision and September 2013 statement of the case, the RO implicitly considered the claim for service connection for a back disorder as reopened.  The Board must, however, make an independent determination as to whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim for service connection for a back disability and the claims for service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A June 1973 rating decision denied service for a back disability; the Veteran did not submit new and material evidence or a notice of disagreement within one year of notice of the decision.

2.  The evidence added to the record since the June 1973 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1973 rating decision denying entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  Evidence received since the June 1973 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A June 1973 rating decision denied the Veteran's claim for service connection for a back disability (kyphoscoliosis secondary to compression of lower five dorsal vertebra, with osteoarthritis of the spine), essentially finding that, shortly after entering service, X-rays of his dorsal spine showed marked kyphosis, and there was no permanent aggravation of the preexisting back condition during active duty.

The Veteran was notified of the RO's June 1973 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the September 1973 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the June 1973 rating decision includes VA and non-VA medical records and examination reports, dated from 1984 to 2012, and the Veteran's written statements.

In a September 2010 statement, D.L.A., PA-C, reviewed the Veteran's service treatment records and current VA claim records and opined that his chronic thoracic back pain was likely due to an aggravation of his pre-existing kyphoscoliosis that occurred in October 1955, when he was hit on the right side of his body by a swing door on a piece of equipment in service.  

D.L.A.'s opinion relates to the previously unestablished element of in-service aggravation of a pre-existing disability.  The new evidence raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

New and material evidence has been received to reopen the claim for service connection for a back disability.


REMAND

Back Disability

When examined for induction on March 9, 1954, a spine abnormality was not noted and the Veteran was found qualified for active service.  The September 2010, opinion from D.L.A., the physician's assistant, did not include any rationale and a negative opinion from a VA examiner in October 2010, did not opine as to whether there clearly and unmistakably was no aggravation in service.  Cf. 38 U.S.C.A. § 1111 (West 2002).  

The Board's finding of new and material evidence to reopen the Veteran's claim for service connection for a back disability entitles him to a new VA examination.  Shade v. Shinseki, 24 Vet App at 120-2.

Bilateral Hearing Loss and Tinnitus

In January 2012, the Veteran underwent VA audiology examination.  He was "almost sure" he recalled having tinnitus on active duty.  Findings revealed hearing loss consistent with VA regulations.  See 38 C.F.R. § 3.385 (2013).  Tinnitus was considered a symptom of bilateral hearing loss.  

The examiner opined that it was not at least as likely as not that the Veteran's hearing loss was due to military service, because the Veteran's separation examination revealed normal hearing in both ears.  The examiner did not provide reasons why the normal examination at separation precluded a finding that the current hearing loss was related to the in-service noise exposure.  Cf. Hensley v. Brown, 5 Vet. App. 155 (1993).

Records

In January 1986, the Veteran reported that he had been disabled since 1973 due to his back disability and had received Social Security Administration (SSA) disability benefits until 1982.  The records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ensure that the Veteran's service personnel records are associated with the claims folder.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2. Obtain the SSA disability decision, all records considered in conjunction with its decision, and any subsequent determinations regarding the Veteran.

3. After accomplishing the development requested above, schedule the Veteran for a new VA examination by a physician to determine whether any current back disabilities were incurred or aggravated in service.  The claims folder, including this remand, should be reviewed by the examiner.  

The examiner is requested to address the following:

a. Is it at least as likely as not that any current back disability was caused or aggravated (permanently worsened) by an injury in active service.

b. If a current back disability did not have its onset in service, the examiner should state whether it is undebatable (clearly and unmistakably) that the condition existed prior to the Veteran's active service. 

c. The examiner should state whether any congenital condition is a disease or defect. 

d. If a back disability clearly and unmistakably pre-existed service; is the evidence clear and unmistakable that it was not aggravated in service?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so. 

The absence of evidence of treatment for a back disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  All opinions and conclusions must be supported by reasons.

4. Schedule the Veteran for a new VA audiological examination to determine whether current hearing loss or tinnitus is related to service.  The examiner should review the claims file and a complete copy of this remand.  The VA examination report should indicate that this has been accomplished.

a. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss or tinnitus had its onset during active service, or is related to any in-service disease, or injury, to include noise exposure from engines and weapons fire exercises. 

b. In providing these opinions, the examiner should accept that the Veteran had in-service noise exposure from engine noise and weapons firing during training and field exercises.  The examiner must also discuss the likelihood that the Veteran's hearing loss and/or tinnitus is due to in-service noise exposure on a delayed or latent onset theory of causation.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so. 

The absence of evidence of treatment for a back disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  All opinions and conclusions must be supported by reasons.

5.  If any claim on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


